UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-7970


ISAAC LEE WOODS,

               Plaintiff - Appellant,

          v.

COUNTY OF WILSON; WILSON COUNTY MANAGER; WAYNE GAY, Sheriff
of Wilson County; R. S. JOHNSON, Jail Administrator;
DEPUTY/OFFICER “A”; DEPUTY/OFFICER “B”; DEPUTY/OFFICER “C”;
DEPUTY/OFFICER “D”; DEPUTY/OFFICER “E”; INMATE A; UNITED
STATES MARSHAL SERVICE; 13 THRU 24 DEPUTY U.S. MARSHAL “A”
THRU “K”; UNITED STATES MARSHAL EASTERN DISTRICT OF NORTH
CAROLINA; COUNTY OF WAKE; WAKE COUNTY MANAGER; DONNIE
HARRISON, Sheriff of Wake County; FRANK O. GUNTER, Director
of Detention Service Wake County; 30 THRU 33 DEPUTY/OFFICER
“A” THRU “D”; WAKE COUNTY NURSE “A”; WESTERN TIDEWATER
REGIONAL JAIL; JEFFREY L. NEWTON, Superintendent; MEDICAL
DIRECTOR, Western Tidewater Regional Jail; MEDICAL DOCTOR;
NURSE “A”, Western Tidewater Regional Jail; 40 THRU 45
OFFICER “A” THRU “F”, Western Tidewater Regional Jail;
FEDERAL BUREAU OF PRISONS; WARDEN; L. WILES, M.D.; M.
COOVER, Paramedic; NURSE “A”, Federal Transfer Center;
WARDEN,   F.D.C.   Philadelphia;  MEDICAL    DIRECTOR, F.D.C.
Philadelphia; M. PENA SILVA, RN, F.D.C. Philadelphia;
WARDEN, M.D.C. Brooklyn; MEDICAL DIRECTOR, M.D.C. Brooklyn;
PHYSICAL   ASSISTANCE,    M.D.C.   Brooklyn;    NURSE, M.D.C.
Brooklyn; CAROLYN SABOL, Warden, F.M.C. Devens; K. TRACEY,
Assoc. Warden of Medical, F.M.C. Devens; C. HOWARD, M.D.,
F.M.C. Devens; H. BEAM, M.D., F.M.C. Devens; M. HOWES, LPN,
F.M.C. Devens; M.     MONTCALRO, PAC, F.M.C. Devens; MEDICAL
DIRECTOR, F.M.C. Devens; WAYNE PHILLIPS, Warden; JOEL
SIEGLER, Warden, F.C.I. Morgantown; J.G. ESPARZA, Assoc.
Warden; MICHAEL WATERS, M.D., F.C.I. Morgantown; LEWIS
BRESCOACH,   Medical   Director,  F.C.I.   Morgantown;  RENEE
CROGAN, Asst. Medical Director, F.C.I. Morgantown; PAUL
EDWARDS, Counselor, F.C.I. Morgantown; KENNETH ADAMS, Unit
Manager, F.C.I. Morgantown; DANIEL SHAW, F.C.I. Morgantown;
R. TRYBUS; DURANCKO; CHERYL VANHORN, OD; WILLIAM LAYHUE;
RAMOS; KIM   M. WHITE; WILSON COUNTY JAIL NURSE; D. SCOTT
DODRILL; MARK MANSELL,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-ct-03118-BO)


Submitted:   June 13, 2014                    Decided:   July 8, 2014


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Isaac Lee Woods, Appellant Pro Se. James R. Morgan, Jr., WOMBLE
CARLYLE SANDRIDGE & RICE, PLLC, Winston-Salem, North Carolina;
John Albert Maxfield, Roger Allen Askew, COUNTY ATTORNEY’S
OFFICE FOR THE COUNTY OF WAKE, Raleigh, North Caronia; Edward D.
Gray, Assistant United States Attorney, Raleigh, North Carolina;
Jim H. Guynn, Jr., Cathleen Kailani Memmer, GUYNN, MEMMER &
DILLON, PC, Salem, Virginia; Heather Graham Connor, Jeffrey
Brandt Kuykendal, MCANGUS, GOUDELOCK & COURIE, LLC, Charlotte,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            Isaac Lee Woods appeals the district court’s judgment

dismissing his civil rights complaint.                  We have reviewed the

court’s orders and the record and affirm substantially for the

reasons stated by the district court.               See Woods v. County of

Wilson, No. 5:10-ct-03118-BO (E.D.N.C. Feb. 6, 2014).                  Insofar

as the court dismissed the complaint without prejudice against

Wake   County   and    the   Wake    County     Defendants   for    failing   to

exhaust administrative remedies, even if the Defendants failed

to show that Woods had available administrative remedies that he

failed to utilize, we affirm on the basis that Woods failed to

state a claim against those Defendants.             See Ellis v. Louisiana-

Pacific Corp., 699 F.3d 778, 786-87 (4th Cir. 2012) (this court

may    affirm   on    alternate     grounds).      We    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                        3